DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The species are as follows: 
Species 1: Fig. 1-4
Species 2: Fig 5
Species 3: Fig 6
Species 4: Fig. 7 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a percussion apparatus, including at least: 
- a body comprising a first body portion and a second body portion, (Fig. 1) - a tool (Fig. 1 item 11) including a mounting portion (Fig. 1 item 11 between items 68 and 18) slidably mounted in the second body portion, 
the mounting portion being provided with a striking surface (Fig. 1 item 18), and 
- a striking piston (Fig. 1 item 15) mounted so as to be alternately displaced within the first body portion, and configured to strike the striking surface of the mounting portion, 
(Fig.1 item 75) including a first bearing surface (Fig. 2 item 75) configured to cooperate with a first stop surface (Fig. 1 item 65 surface contacting item 75) provided in the second body portion so as to limit the displacement stroke of the tool towards the striking piston, and 
a second bearing surface (Fig. 2 item 75 opposite portion) opposite to the first bearing surface and configured to cooperate with a second stop surface (Fig. 2 item 72 surface toward item 75) provided in the second body portion so as to limit the displacement stroke of the tool opposite to the striking piston and to retain the mounting portion of the tool in the second body portion, characterized in that the percussion apparatus further includes: 
- a first guide element (Fig. 2 item 65) and a second guide element (Fig. 2 item 12) mounted in the second body portion, and configured to slidably guide the mounting portion of the tool, the first and second guide elements being disposed on either side of the annular retaining rib, and
- a stop ring (Fig. 1 item 65) mounted in the second body portion and disposed between the first and second guide elements, the first stop surface being provided on the stop ring and the second stop surface is provided on the second guide element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fuehrer (US 3003773) as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731